Citation Nr: 1542234	
Decision Date: 09/30/15    Archive Date: 10/05/15

DOCKET NO.  11-23 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased rating for a lumbosacral spine disability, currently rated 20 percent.

2.  Entitlement to an increased rating for a right shoulder disability, currently rated 20 percent.

3.  Entitlement to an increased rating a left shoulder disability, currently rated 20 percent.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

David Nelson, Counsel


INTRODUCTION

The Veteran had active service from January 1988 to July 1991 and from November 2001 to August 2003.

This case comes before the Board of Veterans' Appeals (Board) from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina on behalf of the RO in Atlanta, Georgia.

In May 2015 the Veteran testified during a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The issue of entitlement to service connection for a urinary disability has been raised by the record at the May 2015 Board hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over that issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

A claim for entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU) is part of an increased rating issue when raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The evidence of record shows that the Veteran is currently employed, and entitlement to TDIU is not raised before the Board.


REMAND

At the May 2015 Board hearing, the Veteran indicated that the disabilities on appeal had worsened since the most recent VA examination in April 2009.  The Board finds that more current clinical findings of the low back and shoulder disabilities would be useful in adjudicating the appeal as the April 2009 examination is not sufficiently contemporaneous to decide the appeal.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate the Veteran's complete VA treatment records since May 15, 2012.

2.  Schedule the Veteran for VA examinations to determine the current severity of service-connected low back, left shoulder, and right shoulder disabilities.  The examiner must review the claims file and should note that review in the report.  Any indicated diagnostic tests and studies must be accomplished.  The examiner should specifically state whether the Veteran has any objective neurological abnormality associated with the service-connected low back disability.  The examiner should provide ranges of thoracolumbar spine and bilateral shoulder motion and should state whether there is any additional loss of function due to painful motion, excess motion, weakened motion, fatigability, or incoordination.

3.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

